McCay, Judge.
It seems very clear to us that the contract sued on is a contract to pay $100 00 on demand, if the road is completed to Hamilton within a year. The value of the stock has nothing *320to do with it. One share of the stock is the consideration for the promise, and if it was at the time of the contract worth anything, so that the contract is not a nudum pactum, the plaintiff has a right to stand on the written agreement. If (he stock has proven worthless, that wras the defendant’s risk ; he was one of the stockholders, and may be himself partly the cause. At any rate, he has agreed to pay $100 0C, and we see nothing in his contract to alter this, except the condition he himself imposed, which, as the proof shows, has been complied with.
Judgment reversed.